DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koker et al (U.S. Pat. Pub. No. 2018/0095785 A1, hereinafter Koker) in view of Hutchison et al (U.S. Pat. Pub. No. 2002/0178208 A1, hereinafter Hutchison).

As per claim 1, Koker teaches the limitations substantially as claimed, including a method for graphics processing at a device, the method comprising:

beginning processing of a first thread of the set of threads based at least in part on the identified set of threads and the priority (Paragraph [0133]).

Koker does not expressly teach modifying the priority of the first thread relative to a remainder of the set of threads based at least in part on beginning processing of the first thread and processing the remainder of the set of threads and a remainder of the first thread based at least in part on the modified priority.

However, Hutchison teaches modifying the priority of the first thread relative to a remainder of the set of threads based at least in part on beginning processing of the first thread and processing the remainder of the set of threads and a remainder of the first thread based at least in part on the modified priority (Paragraphs [0016] and [0017]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Hutchison with those of Koker in order to allow for Koker’s method to more efficiently process tasks by ensuring that lower-priority tasks do not hold on to resources required by higher-priority tasks, which could make the method run in unexpected ways.

As per claim 2, Hutchison teaches processing a first portion of the first thread based at least in part on beginning processing of the first thread, wherein the priority of the first thread relative to the remainder of the set of threads is modified based at least in part on processing the first portion of the first thread (Paragraphs [0016] and [0017]).

As per claim 4, Hutchison teaches determining one or more operations of the remainder of the set of threads is of higher priority than the remainder of the first thread, wherein the priority of the first thread relative to the remainder of the set of threads is modified based at least in part on the determination (Paragraphs [0016] and [0017]).

As per claim 5, Hutchison teaches processing a hardware priority control instruction within the program for the first thread that indicates the priority of the remainder of the first thread relative to the remainder of the set of threads (Paragraph [0017] teaches raising to a maximum possible boosted priority level, which is a set-highest-priority instruction).

As per claim 6, Hutchison teaches that the hardware priority control instruction comprises one or more of: a set-lowest-priority instruction, a set-highest-priority instruction, a lower-priority-by-N instruction, a raise-priority-by-N instruction, and a set- priority-to-N instruction (Paragraph [0017] teaches raising to a maximum possible boosted priority level, which is a set-highest-priority instruction).

As per claim 7, Hutchison teaches that the priority of the remainder of the first thread relative to the remainder of the set of threads is modified based at least in part on a number of available arithmetic logic unit resources or a number of threads in the set of threads of the graphics processing unit (Paragraph [0016] teaches modifying a priority based on resource availability).

As per claims 11, 12, and 14-17, they are apparatus claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claim 20, it is an apparatus claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 3, 8-10, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196